Case: 20-40219      Document: 00515675910           Page: 1     Date Filed: 12/16/2020




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                  December 16, 2020
                                   No. 20-40219                      Lyle W. Cayce
                                 Summary Calendar                         Clerk


   United States of America,

                                                                Plaintiff—Appellee,

                                        versus

   Benjamin Llamas,

                                                            Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 2:18-CR-1336-4


   Before King, Smith, and Wilson, Circuit Judges.
   Per Curiam:*
          Benjamin Llamas pled guilty to conspiracy to possess with intent to
   distribute a synthetic cannabinoid mixture. He was sentenced to 168 months
   of imprisonment and three years of supervised release. On appeal, Llamas
   asserts that the district court plainly erred by accepting a factual basis for his


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40219       Document: 00515675910           Page: 2    Date Filed: 12/16/2020




                                      No. 20-40219


   plea that failed to establish his knowledge of the conspiracy or his voluntary
   participation in it.
          To prevail on plain error review, Llamas must show a clear and
   obvious error that affects his substantial rights. If he does so, this court has
   the discretion to correct the error, but only if it seriously affects the fairness,
   integrity, or public reputation of judicial proceedings. United States v. Marek,
   238 F.3d 310, 315 (5th Cir. 2001) (en banc). In assessing the sufficiency of
   the factual basis under the plain error standard, this court “may look beyond
   those facts admitted by the defendant during the plea colloquy and scan the
   entire record for facts supporting his conviction.” United States v. Trejo, 610
   F.3d 308, 313 (5th Cir. 2010).
          To establish a conspiracy under 21 U.S.C. § 846, the Government
   must prove that (1) there was an agreement between two or more persons to
   violate federal drug laws; (2) the defendant knew of the agreement; and
   (3) the defendant voluntarily participated in the conspiracy. United States
   v. Thomas, 690 F.3d 358, 366 (5th Cir. 2012). Circumstantial evidence may
   be used to establish both the existence of a conspiracy and a person’s
   voluntary participation. Id.
          By pleading guilty and accepting the Government’s factual basis
   without lodging a specific objection, Llamas accepted that he was part of a
   group that manufactured and distributed synthetic cannabinoids in the
   Corpus Christi area. Llamas’s testimony at his sentencing hearing also
   referenced his involvement in the conspiracy, and he accepted being
   associated with two other named co-conspirators. The Government also
   presented evidence that Llamas used his Facebook account to advertise
   synthetic cannabinoids for sale and to connect with buyers, and that he
   engaged in hand-to-hand drug transactions. The evidence further showed
   that Llamas had ties to an apartment belonging to one of his co-conspirators.




                                           2
Case: 20-40219      Document: 00515675910           Page: 3    Date Filed: 12/16/2020




                                     No. 20-40219


   Officers observed that Llamas engaged in drug sales from this apartment. A
   search warrant executed after Llamas’s arrest revealed a synthetic
   cannabinoid laboratory located there. These facts gleaned from the plea
   colloquy and relied upon in the presentence report, as well as inferences fairly
   drawn from evidence presented at the sentencing hearing, support the
   adequacy of the factual basis. See Trejo, 610 F.3d at 317; see also United States
   v. Dean, 59 F.3d 1479, 1486 (5th Cir. 1995). Llamas has failed to establish a
   clear or obvious error. Marek, 238 F.3d at 315.
          The judgment is AFFIRMED.




                                          3